Order unanimously affirmed, with costs. Memorandum: We have held that the amendment to subdivision 5 of section 50-e of the General Municipal Law contained in chapter 745 of Laws of 1976 is retroactive (Rippe v City of Rochester, 57 AD2d 723; see, also, Nolan v County of Otsego, 55 AD2d 422; Matter of Smalls v New York City Health & Hosps. Corp., 55 AD2d 537; contra Matter of Pauletti v Freeport Union Free School Dist. No. 9, 59 AD2d 556) and under the provisions of that amendment the facts before Special Term clearly supported its order permitting the filing of a late notice of claim. (Appeal from order of Wayne Supreme Court—late notice of claim.) Present—Marsh, P. J., Moule, Cardamone, Simons and Dillon, JJ.